Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa Yamakawa (2015/0062611)in view of Moro (7,148,807).

     With respect to  claim 13,  Yamakawa teaches an image forming system (see figure 1) comprising: an image forming apparatus (MFP 110), illustrated in figure 1 for providing a scanning, printing and facsimile functions. Yamakawa teaches  a server apparatus 114 for providing one or more server functions (see para. 26).  Yamakawa teaches a power storage apparatus (via  AC source 256, switch 253, relay 254, relay 255, power source 251 and power source 252).  The power source provides power to  the MFP and  provides power for interface with server functions via power source control unit (217) which provides power to network interface 210 which connects with server 114. Yamakawa teaches a first display 105 for the MFP, see figure 1.  

     Yamakawa teaches all of the subject matter upon which the claim depends except for providing power to the server and its display and denying power to the image forming apparatus. 
 
     Moro teaches an electronic device 11 having a power generating unit 17 and  a battery source 16 which is connected to a power supply circuit for supplying power to different units, illustrated in figure 1.
      Moro therefore, provides the motivation for supplying power to multiple circuits by means of a power storage device 16 when the power generating unit 17 is not supplying power, either by power outage or a power disruption between unit 17  and  battery 16. 

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace power source 256 of Yamakawa with the  combination of power generating unit 17, battery 16 and power circuit 15, so that when there is a power disruption, power can be switched to  either the server or MFP  by means of the relays taught by Yamakawa to achieve the distribution of power to  the server and the server display while power is denied to the image forming device in the .  


Claims Allowed
The following is a statement of reasons for the indication of allowable subject matter: 
     Claims 1-11 are allowed for the reason  the prior art does not teach in claimed combination, “…. a holding unit  that holds setting information in which a stoppage target function and a running target function among the plurality of functions are specified, the stoppage target function and the running target function being respectively stopped and run during the power supply from the power storage apparatus… the stoppage target function is unusable and the running target function is usable.”

     Claim 12 is allowed for the reason  the prior art does not teach in claimed combination, “…  holding setting information in which a stoppage target function and a running target function among the plurality of functions are specified, the stoppage target function and the running target function being respectively stopped and run during the power supply from the power storage apparatus…. a second  operation screen  indicating that the  stoppage target function is usable and the running target  function is usable.”


                                    Examiner’s Response to the Arguments
     Applicant’s arguments are persuasive regarding the Funakawa reference hence the examiner has changed the rejection in view of new art found which addresses the power storage unit and storing energy to  the a plurality of circuits. 
     Yamakawa taught the use of  a power source with relays that directed the power to  different circuits but not others.  Hence the rejection using the newly found Moro reference,  contemplates  the concerns raised by the applicant as set forth the rejection to claim 13 above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEROME GRANT II/Primary Examiner, Art Unit 2664